Citation Nr: 1619743	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss prior to April 4, 2014, and in excess of 10 percent on or after April 4, 2014. 

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1968.  His military awards and decorations include the Vietnam Service Medal with Four Bronze Service Stars and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the appeal, in a June 2010 rating decision, the RO increased the disability rating for the Veteran's PTSD to 30 percent, effective from October 23, 2007.  In addition, in a July 2014 rating decision, the RO increased the disability rating for the Veteran's bilateral hearing loss effective from April 4, 2014.  Because the increased evaluations do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2011, the Veteran withdrew his hearing request in writing, indicating that he no longer wished to attend a hearing before the Board.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

The Board remanded the case for further development in February 2014.  It has since been returned for appellate review.

The Board notes that the Veteran was initially represented by Disabled American Veterans; however, in November 2014, he appointed The American Legion as his representative. 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The issue of entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal with respect to the issues of entitlement to service connection for a back disorder and entitlement to an initial compensable rating for bilateral hearing loss prior to April 4, 2014, and in excess of 10 percent on or after April 4, 2014, is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204. 

The Veteran and his representative withdrew the appeal regarding the issues of entitlement to service connection for a back disorder and entitlement to an increased rating for bilateral hearing loss in a written statement received in August 2014.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.  

The Board acknowledges that the Veteran's current representative submitted an April 2016 brief presenting arguments regarding the Veteran's back disorder and bilateral hearing loss claims.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R.§ 20.204(c).  However, a claimant must file a Notice of Disagreement with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination.  See 38 U.S.C. § 7105; see also 38 C.F.R.§ 20.302(a), (b).  In the present case, the April 2016 brief was filed well beyond one year after notice of the July 2009 rating decision on appeal.  Therefore, the appeal cannot be reinstated as the document is outside the time period for a valid appeal.  

ORDER

The appeal with regard to the issues of entitlement to service connection for a back disorder and entitlement to an initial compensable rating for bilateral hearing loss prior to April 4, 2014, and in excess of 10 percent on or after April 4, 2014, is dismissed.


REMAND

In an August 2013 Review PTSD Disability Benefits Questionnaire, a private health care provider indicated that the Veteran's PTSD symptoms had worsened in the past few years.  The examiner noted such symptoms as anger, suicidal ideation, and an inability to establish and maintain effective relationships.   

The Veteran was afforded a VA psychiatric examination in March 2014.  The examiner did not provide a mental disorder diagnosis and noted that the Veteran had a history of PTSD.  In so finding, the examiner stated that the Veteran's presentation at the VA examination was significantly impacted by his willful feigning and/or exaggeration of psychiatric symptoms.  In this respect, the Veteran was administered multiple objective psychological assessments to assist in diagnostic clarification.  The examiner noted that the results indicated that the Veteran has a strong tendency to feign/exaggerate or malinger psychopathology.  The examiner explained that the Veteran presented himself in such a manner as to clearly exaggerate his symptoms with the intent of secondary gain, specifically to obtain an increased rating of his service-connected disability.  The test results showed that the Veteran over-reported his symptoms to a point that there is a greater than 99 percent chance that he exaggerated his psychiatric symptoms.   Consequently, the examiner stated that it was impossible to determine the Veteran's functional impairment and what symptoms the Veteran was truly experiencing as opposed to which symptoms he was feigning or exaggerating without resorting to mere speculation. 

In light of this conflicting evidence, the Board finds an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's PTSD with depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD with depressive disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file,

The AOJ should also secure any outstanding VA medical records, including from the Tampa, Florida VA Medical Center. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD with depressive disorder. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include symptom validity testing.  The examiner is requested to review all pertinent records associated with the claims file, including the August 2013 Review PTSD Disability Benefits Questionnaire from W.N. and the March 2014 VA examination report. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD with depressive disorder. 

If the examiner questions the validity of any testing or believes there is feigning or malingering, he or she should explain such a finding in the report.  The examiner should also indicate whether the degree of impairment can be ascertained in light of such a finding.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


